Citation Nr: 0640059	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  99-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, on a direct basis and as a result of in-service 
exposure to herbicides.  

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

3.  Entitlement to an effective date earlier than February 1, 
1996 for the grant of a 100 percent disability rating for 
post-traumatic stress disorder.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Honolulu, Hawaii.  Specifically, in a June 1998 decision, the 
RO awarded an increased evaluation from 30 percent to 
100 percent for the service-connected post-traumatic stress 
disorder (PTSD), effective from February 1, 1996.  Also, in a 
December 1998 determination, the RO denied service connection 
for peripheral neuropathy, on a direct basis and as secondary 
to in-service exposure to herbicides.  Further, in a 
September 1999 decision, the RO granted service connection 
and awarded a noncompensable evaluation, effective from 
December 15, 1998, for bilateral hearing loss.  

Following receipt of notification of these rating actions, 
the veteran perfected timely appeals with respect to the 
issues of entitlement to an effective date earlier than 
February 1, 1996 for the grant of a 100 percent disability 
rating for PTSD; entitlement to service connection for 
peripheral neuropathy, on a direct basis and as secondary to 
in-service exposure to herbicides; and entitlement to an 
initial compensable evaluation for bilateral hearing loss.  

The claims folder includes a VA Form 21-22, Appointment Of 
Veterans Service Organization As Claimant's Representative 
(Form 21-22), which appoints the Hawaii Office of Veterans 
Services as the veteran's representative.  The veteran signed 
that document in September 1998.  Subsequently, in a written 
statement dated in December 2002, the veteran expressed his 
desire to revoke the appointment of the Hawaii Office of 
Veterans Services as his representative.  The veteran stated 
that he wished to represent himself.  At no time after this 
revocation has the veteran expressed a desire to reappoint 
the Hawaii Office of Veterans Services, or any other service 
organization or attorney, as his representative.  See, e.g., 
December 2002 hearing transcript (T.) at 2.  As such, the 
Board finds that the veteran remains unrepresented.  

In a March 2003 statement, the veteran noted that, in October 
1998, he had "put in a claim for service connection [for] 
bilateral hearing loss" and that, "[a]s of this date . . . 
[he] would like to redraw . . . [his] claim till further 
notice."  At the time of the March 2003 statement, the RO 
had already granted service connection for bilateral hearing 
loss.  Even if the Board were to assume that the veteran's 
March 2003 request to "redraw" his bilateral hearing claim 
meant that he wanted to "withdraw" the issue from appeal, 
the veteran did not state the particular hearing loss claim 
that he wished to withdraw.  As the veteran did not express 
an intent to withdraw the specific claim for an initial 
compensable rating for the service-connected bilateral 
hearing loss, the Board finds that this issue remains in 
appellate status.  

The issue of entitlement to an effective date earlier than 
February 1, 1996 for the grant of a 100 percent disability 
rating for PTSD is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service personnel records confirm the veteran's active 
service in Vietnam.  

2.  Competent medical evidence associates the veteran's 
currently diagnosed small-fiber neuropathic disease and 
chronic inflammatory demyelinating polyradiculoneuropathy 
(CIDP) with his in-service exposure to herbicides.  

3.  Audiometric test results completed during the current 
appeal correspond to numeric designations no worse than 
Level II for each ear.  


CONCLUSIONS OF LAW

1.  Small-fiber neuropathic disease and CIDP were incurred in 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2006).  

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, § 4.85, Table VI, 
Table VIa, Table VII, Diagnostic Code 6100, and § 4.86 
(2006); 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, 
Diagnostic Code 6100 (effective prior to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the appeal, and specifically on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board has considered this legislation and caselaw.  
Significantly, given the favorable action taken herein on the 
veteran's claim for service connection for peripheral 
neuropathy, the Board finds that no further discussion of the 
VCAA with respect to this issue is required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

With regard to the veteran's claim for an initial compensable 
disability rating for the service-connected bilateral hearing 
loss, the Board notes that an April 2004 letter informed him 
of the type of evidence necessary to support this issue.  The 
letter also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this claim but that he must provide enough information so 
that the agency could request the relevant records.  In 
addition, the letter informed him of his opportunity to 
submit "any other evidence or information that . . . [he] 
think[s] will support . . . [his] claim" as well as "any 
evidence in . . . [his] possession that pertains to . . . 
[his] claim."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, a letter issued in March 2006 informed the 
veteran of the type of evidence necessary to establish the 
degree of disability (element #4) and an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  As 
will be discussed below, the Board finds that the evidence of 
record does not support an award of an initial compensable 
rating for the service-connected bilateral hearing loss.  In 
light of this denial, no rating or effective date will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of his initial 
compensable rating claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO assigned an initial noncompensable evaluation 
for bilateral hearing loss in September 1999, prior to the 
enactment of the VCAA.  The VCAA notification letter 
concerning the initial compensable rating issue on appeal was 
not furnished to the veteran until April 2004.  Clearly, the 
timing requirement of VCAA notification with respect to this 
claim was not met.  Importantly, however, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
February 2006, the veteran's initial compensable rating claim 
was readjudicated, and a supplemental statement of the case 
(SSOC) was issued.  Consequently, the Board does not find 
that the late notice under the VCAA requires a remand to the 
agency of original jurisdiction.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
issue on appeal must be re-adjudicated ab initio to satisfy 
the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the initial 
compensable rating claim on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  In addition, 
he has been accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his initial compensable rating claim.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
of entitlement to an initial compensable disability rating 
for the service-connected bilateral hearing loss, based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection For Peripheral Neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
a disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See, 38 C.F.R. § 3.309(e), Note 2 
(2006).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2006).  

Throughout the current appeal, the veteran has contended that 
he was exposed to Agent Orange during his active service in 
Vietnam and that this exposure caused him to develop a 
neuropathy condition which is manifested by pain and weakness 
in his lower extremities.  See, e.g., T. at 17-23.  In this 
regard, the Board acknowledges that service personnel records 
indicate that, during the veteran's active military duty with 
the United States Army from March 1966 to October 1969, he 
had approximately three years of foreign and/or sea service.  
He was awarded the Purple Heart for injuries sustained in 
combat as well as the Vietnam Service Medal and the Vietnam 
Campaign Medal.  In addition, by a December 1992 rating 
action, the RO granted service connection for post-traumatic 
stress disorder (PTSD) based on the veteran's combat 
experiences in Vietnam from 1968 to 1969.  Based on these 
findings, the Board concludes that the veteran did, in fact, 
have active service in the Republic of Vietnam.  As such, he 
is presumed to have been exposed to herbicides.  

The first competent evidence of a neuropathy disorder is 
dated in March 1997, when peripheral neuropathy was 
diagnosed.  Thereafter, impressions of CIDP and small-fiber 
neuropathic disease were provided at VA neurological 
examinations conducted in January 2005 and October 2005 
respectively.  

Significantly, the claims folder contains multiple medical 
discussions regarding the association between the veteran's 
neuropathy and his in-service exposure to Agent Orange.  At a 
September 1997 VA outpatient treatment session, the treating 
physician acknowledged the veteran's statement that his 
peripheral neuropathy 'has been present since [his] 1970s 
post-Vietnam war experience" and that he was "exposed to 
Agent Orange."  In December 1997, this same physician 
concluded that, although the etiology of the veteran's 
peripheral neuropathy was unclear, this disorder was 
"possibly . . . [secondary] to Agent Orange exposure."  In 
January 1998, this same doctor conducted a VA neurological 
examination of the veteran and explained at that time that, 
although a work-up was unremarkable as to a specific etiology 
of the veteran's peripheral neuropathy, Agent Orange could 
not be ruled out as a possibility.  In a May 1998 addendum, 
the physician expressed his opinion that a "thorough medical 
evaluation for the cause of the [veteran's peripheral] 
neuropathy has been normal with the exception of exposure to 
agent orange during the Vietnam War."  At a May 1998 VA 
outpatient treatment session, this doctor again reiterated 
that, although the etiology of the peripheral neuropathy of 
the veteran's lower extremities remained unclear, his history 
was positive for "exposure to Agent Orange during the 
Vietnam war."  

Furthermore, in a letter dated in March 2001, a private 
physician referenced the veteran's "chronic pain [which was] 
related to neuropathy from agent orange exposure."  Also, in 
January 2005, the veteran underwent a VA neurological 
examination by a different examiner.  According to the report 
of the evaluation, the examiner diagnosed CIDP and explained 
that this disorder is "chronic, progressive and develops 
very gradually and with frequently a delay in terms of any 
symptomatology for years after exposure [to Agent Orange] 
making it very difficult to prove a relationship."  However, 
the examiner specifically stated that CIDP "has recently 
been fairly conclusively linked to Agent Orange exposure."  
Although the examiner did not wish to make a definitive 
conclusion at that time, he did note that, "[i]f forced to 
make a conclusion at this time," he would have to say that 
the veteran does have CIDP and that this disorder "is 
service connected."  

In October 2005, the veteran underwent another VA 
neurological examination by the same examiner who had 
conducted the January 2005 evaluation.  According to the 
October 2005 report, the examiner noted that, earlier in that 
month, the veteran had been evaluated by another physician 
who had agreed that the veteran's condition was best 
characterized as CIDP and small-fiber peripheral neuropathy.  
Also, the VA examiner explained that a private biopsy 
previously conducted was consistent with a peripheral 
neuropathy which was compatible with small-fiber neuropathy.  
In addition, the VA examiner explained that, although the 
other doctor who had evaluated the veteran earlier in October 
2005 had agreed that a relationship between CIDP and 
small-fiber neuropathy was difficult to prove, both 
physicians felt that "it is certainly possible that . . . 
[both the CIDP and small-fiber neuropathy] are . . . related 
to Agent Orange."  Significantly, the VA examiner 
specifically concluded that, although he could not 
"definitively say that . . . [the veteran's neurological 
condition] has to be due to exposure to Agent Orange, . . . 
in a case in which there are no other clear etiologic sources 
for the condition of a . . . [patient] who was exposed to 
Agent Orange, which . . . know[n] . . . [to] cause 
small-fiber neuropathic disease and CIDP, . . . [he, the 
examiner] think[s] that . . . [he] can reasonably say that it 
is more likely than not that Agent Orange is the source of . 
. . [the veteran's neurological] problem."  

The Board acknowledges that only acute and subacute 
peripheral neuropathy is presumed to have been exposed to 
Agent Orange.  38 C.F.R. § 3.309(e) (2006).  The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2006).  As the Board 
has previously discussed in this decision, peripheral 
neuropathy was not diagnosed until March 1997, which was 
almost 30 years after the veteran's separation from active 
service.  Clearly, therefore, service connection for the 
currently diagnosed small-fiber neuropathy and CIDP cannot be 
awarded based on presumed in-service exposure to herbicides.  
38 C.F.R. § 3.309(e) (2006).  

However, presumption is not the sole method for showing 
causation.  In particular, a veteran is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  In this regard, the Board acknowledges that the 
claims folder contains a discussion of the Veterans' Advisory 
Committee on Environmental Hazards (VACEH) recommendations 
concerning the relationship between exposure to herbicides 
containing dioxin and the subsequent development of 
peripheral neuropathy.  According to the VACEH's findings, 
"peripheral neuropathy related to dioxin exposure normally 
would occur shortly after exposure, but no later than 
10 years thereafter," and a diagnosis of "peripheral 
neuropathy resulting from exposure to dioxin should be a 
diagnosis of exclusion."  

Significantly, as the Board has discussed in this case, a VA 
physician who examined the veteran in January 2005 and 
October 2005 specifically concluded that, although 
determining whether a relationship exists between Agent 
Orange exposure and the subsequent development of CIDP and 
small-fiber neuropathy is difficult, he believed that, in a 
case such as the current one where there are no other clear 
etiologic sources of CIDP and small-fiber neuropathy (other 
than in-service exposure to Agent Orange), "it is more 
likely than not that Agent Orange is the source of . . . [the 
veteran's neurological] problem."  Furthermore, according to 
the October 2005 VA examination report, another doctor who 
had examined the veteran earlier that month had also 
concluded that "it is certainly possible that . . . [both 
the veteran's CIDP and small-fiber neuropathy] are . . . 
related to Agent Orange."  Importantly, the claims folder 
contains no conclusive medical opinions refuting these 
favorable medical conclusions.  

Because the only medical evidence in this case supports the 
veteran's claim, service connection for small-fiber 
neuropathic disease and CIDP is warranted.  The Board notes 
that, in a recent decision, the Court cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  

Initial Compensable Rating For Service-Connected Bilateral 
Hearing Loss

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2006).  Initially, by the September 1999 rating action, the 
RO granted service connection, and awarded a noncompensable 
evaluation effective from December 1998, for bilateral 
hearing loss.  According to evidence available at the time of 
that decision, an audiological evaluation completed at the 
October 1969 separation examination reflected some hearing 
loss in the veteran's ears at higher frequencies even though, 
at that time, the veteran had denied ever having experienced 
hearing loss.  

At a VA general medical examination conducted in October 
1992, the veteran reported having a hearing problem "ever 
since he served in Vietnam."  In particular, he asserted 
that he has trouble hearing normal conversations and has been 
told that he turns his television volume up too loud.  He 
further explained that, during his 18 month service in 
Vietnam, he was attached to an artillery unit and was, thus, 
exposed to artillery explosions.  The examiner assessed 
impaired hearing acuity but did not conduct an audiological 
evaluation.  

A private audiological evaluation completed in July 1996 
demonstrated borderline normal hearing from 250 Hertz to 
2000 Hertz sloping to moderately severe sensorineural hearing 
loss bilaterally.  Speech discrimination was found to be good 
for the veteran's right ear and excellent for his left ear.  
In an outpatient treatment note dated at that time, an 
examining physician concluded that the veteran's "high 
frequency hearing loss . . . [was] noise induced and 
secondary to his military service."  

Subsequent audiological evaluations reflected bilateral high 
frequency sensorineural hearing loss in October 1998.  
According to a November 1998 letter, this disorder was found 
to have been caused by nerve damage which "is usually a 
result of loud noise exposure at one time in life's 
experiences."  In particular, "[l]oud noise trauma of this 
sort is commonly seen and experienced in military service."  

A VA audiological examination completed in March 1999 
provided a diagnosis of bilateral sensorineural hearing loss.  
In addition, the examiner expressed his opinion that the 
veteran's "[h]istory is consistent with hearing loss related 
to blast injuries" and that "[p]remature age-related 
hearing loss is related to loud noise exposure in [the] 
military."  

Thus, at the time of the September 1999 rating action, the 
claims folder contained in-service, and post-service, 
findings of hearing impairment.  Significantly, however, the 
most recent audiological evaluation completed prior to the 
September 1999 decision failed to reflect a compensable level 
of bilateral hearing loss.  As such, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation to this disability, effective from 
December 1998.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Before addressing the question of the propriety of the 
noncompensable rating assigned to the service-connected 
bilateral hearing loss, the Board acknowledges that the 
schedular criteria by which audiological disabilities are 
rated changed during the pendency of the veteran's appeal.  
See 64 Fed. Reg. 25209 (May 11, 1999) (effective June 10, 
1999) codified at 38 C.F.R. §§ 4.85, 4.86 (2006).  The VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 (1998) established eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores was inappropriate, Table VIa was to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998).  

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  38 C.F.R. § 4.85, Table VI, Table VIa, 
Table VII, Diagnostic Code 6100 and § 4.86 (2006).  The new 
schedular criteria stipulates that, in instances where, 
because of language difficulties, the Chief of the Audiology 
Clinic certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIa is 
to be used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h) (2006).  In particular, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2006).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2006).  

In the present case, the veteran essentially contends that 
his hearing acuity is more severe than the current 
noncompensable evaluation indicates.  T. at 3-6.  In 
particular, he has described the need to turn up the volume 
on his television more than normal and requires the use of 
hearing aids.  T. at 4.  The veteran's lay descriptions are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Relevant evidence included in the claims folder indicates 
that, during the current appeal, the veteran underwent VA 
audiological evaluations in March 1999, January 2005, and 
October 2005 by the same audiologist.  In the adjudication of 
the claim for an initial compensable rating for the 
service-connected bilateral hearing loss, consideration must 
be given to the possibility of separate ratings for separate 
periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Thus, the Board will 
discuss the pertinent findings shown on all three of the VA 
audiological examinations completed during the current 
appeal.  

Specifically, audiometric testing completed in March 1999 
revealed puretone thresholds of 15, 20, 60, and 65 decibels 
in the veteran's right ear and 20, 35, 55, and 60 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
40 decibels for his right ear and 42.5 decibels for his left 
ear.  Additionally, the veteran had speech discrimination 
scores of 94 percent correct in his right ear and 92 percent 
correct in his left ear.  Applying 38 C.F.R. § 4.85, Table VI 
(prior to, and after, June 10, 1999) to these results, the 
veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII (prior to, and after, June 10, 1999) results in a 
finding that a noncompensable disability evaluation for the 
veteran's service-connected bilateral hearing loss is 
warranted based on the results of the March 1999 VA 
audiological examination, pursuant to both the old, and new, 
rating criteria.  

In addition, audiometric testing completed in January 2005 
revealed puretone thresholds of 35, 40, 70, and 80 decibels 
in the veteran's right ear and 35, 45, 70, and 75 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
56.25 decibels for his right ear and 56.25 decibels for his 
left ear.  Additionally, the veteran had speech 
discrimination scores of 88 percent correct in his right ear 
and 88 percent correct in his left ear.  Applying 38 C.F.R. 
§ 4.85, Table VI (prior to, and after, June 10, 1999) to 
these results, the veteran has a numeric designation of 
II for his right ear and II for his left ear.  Application of 
38 C.F.R. § 4.85, Table VII (prior to, and after, June 10, 
1999) results in a finding that a noncompensable disability 
evaluation for the veteran's service-connected bilateral 
hearing loss is warranted based on the results of the January 
2005 VA audiological examination, pursuant to both the old, 
and the new, rating criteria.  

Furthermore, audiometric testing completed in October 2005 
revealed puretone thresholds of 25, 35, 80, and 80 decibels 
in the veteran's right ear and 30, 45, 70, and 65 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
55 decibels for his right ear and 52.5 decibels for his left 
ear.  Additionally, the veteran had speech discrimination 
scores of 94 percent correct in his right ear and 96 percent 
correct in his left ear.  Applying 38 C.F.R. § 4.85, Table VI 
(prior to, and after, June 10, 1999) to these results, the 
veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII (prior to, and after, June 10, 1999) results in a 
finding that a noncompensable disability evaluation for the 
veteran's service-connected bilateral hearing loss is 
warranted based on the results of the October 2005 VA 
audiological examination, pursuant to both the old, and the 
new, rating criteria.  

Moreover, as previously discussed in this decision, while the 
new requirements have essentially not changed the mechanical 
application of the rating criteria for defective hearing, the 
new instructions have added guidance for cases which involve 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII and § 4.86 (2006).  
The Board has considered this additional guidance with regard 
to the findings shown at the March 1999, January 2005, and 
October 2005 VA audiological examinations in the present 
case.  However, none of the evaluations provide findings that 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more (in either ear) or that the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz (in either ear).  Consequently, an initial 
compensable rating for the service-connected bilateral 
hearing loss based on exceptional patterns of hearing 
impairment is not warranted.  See 38 C.F.R. § 4.86(a) & (b) 
(2006).  

As these multiple audiological evaluations illustrate, at no 
time during the current appeal has the veteran's hearing 
impairment corresponded to a numeric designation greater than 
Level II for each ear under either the old, or the new, 
rating criteria.  The Board concludes, therefore, that an 
initial compensable schedular disability evaluation for the 
service-connected bilateral hearing loss cannot be granted 
under either the old, or the new, requirements.  See, 
38 C.F.R. § 4.7, § 4.85, Table VI, Table VIa, Table VII, 
Diagnostic Code 6100, and § 4.86 (2006); 38 C.F.R. § 4.85, 
Table VI, Table VIa, Table VII, Diagnostic Code 6100 
(effective prior to June 10, 1999).  The preponderance of the 
evidence is, therefore, against the veteran's claim of 
entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence illustrating that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected bilateral 
hearing loss has resulted in marked interference with the 
veteran's employment or require frequent periods of 
hospitalization at any time during the current appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected bilateral hearing loss has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

Service connection for small-fiber neuropathic disease and 
CIDP is granted.  

An initial compensable disability rating for bilateral 
hearing loss is denied.  


REMAND

As the Board has previously discussed in this decision, the 
VCAA, which was enacted on November 9, 2000, eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Since the enactment of 
the law, the VCAA has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, & 5126.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

In a letter furnished to the veteran in March 2001 in the 
present case, the RO noted that the issues on appeal included 
the veteran's claim for an earlier effective date for the 
grant of an increased rating for his service-connected PTSD.  
Also, in a letter furnished to the veteran in April 2004, the 
AMC acknowledged that the issues on appeal included the 
veteran's claim for an effective date earlier than 
February 1, 1996 for the grant of a 100 percent evaluation 
for the service-connected PTSD.  Importantly, however, 
neither letter informed the veteran of the type of 
information and evidence not previously provided which is 
necessary to substantiate this earlier effective date claim.  
On remand, therefore, proper notification of the veteran's 
earlier effective date claim, pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), should be given to him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004); VAOPGCPREC 
1-2004 (February 24, 2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should issue a VCAA 
notification letter to the veteran with 
regard to his claim for an effective date 
earlier than February 1, 1996 for the 
grant of a 100 percent rating for the 
service-connected PTSD.  The notification 
letter should fully comply with, and 
satisfy, the provisions of the VCAA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004); VAOPGCPREC 
1-2004 (February 24, 2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC should then re-adjudicate the 
issue of entitlement to an effective date 
earlier than February 1, 1996 for the 
grant of a 100 percent rating for the 
service-connected PTSD.  If the decision 
remains in any way adverse to the veteran, 
he should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


